Citation Nr: 0315003	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Service connection for claimed plantar warts of the right 
foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1994 to May 
1998.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO.  

The Board remanded the matter in April 2001 for further 
development.  

Likewise, in September 2002, the Board undertook additional 
development.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The currently diagnosed plantar warts are shown to be 
related to the recurrent right foot skin manifestations that 
were initially treated while to active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by plantar warts of the 
right foot is due to disease that incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records show treatment for 
plantar warts of the right foot in November 1995 and again in 
January 1997.  

In December and November 1999 VA treatment notes, the veteran 
was diagnosed as having a wart on the right and left fifth 
finger and right sole beneath the fourth toe.  

During the February 2003 VA examination, the veteran reported 
that he had developed plantar warts in service that were 
treated and had periodically reappeared causing painful 
walking.  At the time of the examination, he had one wart on 
his hand, but his feet were clear.  

The examiner also stated that, on the ball of the foot, there 
was an area of maceration with fine superficial pitting.  He 
diagnosed the veteran as having plantar warts, warts on the 
fingers, and pitted keratolysis.  The examiner concluded that 
the warts treated in 1999 "[were] likely to be related to 
the warts treated while he was in the military service."  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the August 1999 Statement of the 
Case and March 2002 Supplemental Statement of the Case, as 
well as the August 2001 letter, issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Furthermore, as noted hereinabove, the Board attempted to 
undertake additional development of the veteran's claim in 
September 2002 pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, that regulation has recently 
been invalidated by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  Disabled American 
Veterans, et al. v. Principi, No. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003.  

Given the favorable action taken hereinbelow, adjudication of 
this appeal, without another remand to the RO for specific 
consideration of the new law, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre -
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

Finally, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

After carefully reviewing the evidence of record, the Board 
finds that service connection for plantar warts of the right 
foot is warranted.  In this respect, the veteran sought 
treatment on several occasions for recurrent plantar warts on 
the right foot in service.  

In addition, VA treatment records following service also show 
that he had a recurrence of plantar warts in November and 
December 1999.  

Finally, the February 2003 VA examiner opined that the 
plantar warts treated in 1999 were "likely" related to the 
manifestations treated in the military service.  

Therefore, since a preponderance of the evidence is for the 
claim, service connection for planter warts of the right foot 
is warranted.  



ORDER

Service connection for plantar warts of the right foot is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

